Cook, J.,
delivered the opinion of the court.
The Tuscumbia Drainage District was organized under the provisions of chapter 39, Code 1906, and» proceeded to assess the public roads of Alcorn county for benefits thereto which would be the result of the construction of the drainage ditches. The amount of the assessment fixed by the commissioners was nine thousand five hundred dollars: Upon the filing of the report of the commissioners, the board of supervisors objected to the amount of the assessment. When the case came on for hearing, no question was raised as to the power of the district to assess benefits to the public roads, and the chancellor was relieved of the duty of fixing the amount of benefits to be assessed, this being adjusted and agreed upon between the parties, and both parties consented to the decree to be entered, which was in the following words, to wit: “The differences with the board of supervisors over the assessment of the benefits to the county roads were in open court adjusted by the parties and are not passed on; but the assessment of the benefits to the county roads crossing the drainage district at six thousand dollars above any subsequent damage is approved, that being the settlement agreed on by the parties in open court.” This decree was entered August 1, 1910.
September 6, 1911, a bill of review was filed by the county, alleging that the assessment of the public,roads was void and of no effect, and asking that the decree be canceled. It is also alleged that the county had already paid twelve hundred dollars of the six thousand dollars assessed to the drainage district, and the bill seeks a recovery of this amount. To. this bill the drainage district demurred, and from a decree sustaining the demurrer the county appeals.
*412We are of the opinion that the consent decree cannot be attacked and canceled by a bill of review. The county consented to the decree, and afterwards discovered that it was mistaken as to the law, and now seeks to correct its mistake. This cannot be done. The chancellor was correct, and his decree sustaining the demurrer is affirmed, and the bill dismissed. Standard Ency. Procedure, vol. 4, p. 433; Ingles v. Bryant, 117 Mich. 113, 75 N. W. 442.

Decree affirmed and bill dismissed.